Citation Nr: 1445547	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-48 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) with nicotine dependence and with barbiturate dependence (in full sustained remission) in excess of 50 percent prior to November 4, 2010, and in excess of 70 percent since. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability, prior to November 4, 2010.  

3.  Entitlement to basic eligibility to Dependents' Educational Assistance (DEA), prior to November 4, 2010.  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1976 to May 1977.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for PTSD and assigned a temporary total disability rating, effective August 13, 2009, and assigned a 50 percent disability rating, effective October 1, 2009.  Additionally, in a November 2010 rating decision, the RO increased the Veteran's disability rating for PTSD to 70 percent, effective November 4, 2010; and granted entitlement to a TDIU and basic eligibility to DEA, effective November 4, 2010.

The Veteran was afforded a Decision Review Office hearing at the Huntington RO in March 2012.  The hearing transcript is of record.  Additionally, the Veteran requested a Board hearing at her local RO on the December 2010 and September 2012 Substantive Appeals.  She was scheduled for a Videoconference hearing on September 24, 2014.  The record shows that the Veteran was sent notice of the hearing date, and a July 2014 response from the Veteran noted that she would attend the hearing that had been scheduled.  The response letter also notes that by agreeing to attend, the Veteran understands that if she failed to appear at the hearing without good cause, she may forfeit her right to a hearing for the issues on appeal.   The Veteran ultimately failed to report for this hearing, and provided no explanation for her failure to report.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013). 

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  All documents associated with the Veteran's electronic claims file have been reviewed and considered by the Board.

As a final introductory matter, it does not appear that the issue of entitlement to aid and assistance has been addressed by the agency of original jurisdiction (AOJ).  In the December 2010, the Veteran submitted a claim for entitlement to aid and assistance.  Subsequently, the RO issued the Veteran VCAA notice, a deferred rating decision, and a VA examination pertaining to that issue.  However, a final rating decision was never issued.  As the AOJ has not yet adjudicated the issue of entitlement to aid and assistance, it is referred back to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of an increased rating for PTSD and earlier effective dates for a TDIU and DEA benefits.

Initially, the Board notes that at the October 2009 VA examination, the Veteran reported that she was receiving Social Security Administration (SSA) payments for depression.  Additionally, when submitting a claim for entitlement to a TDIU in January 2010, the Veteran's representative again noted that the Veteran was in receipt of SSA benefits.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013); Voerth v. West, 13 Vet. App. 117 (1999); Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Diorio v. Nicholson, 20 Vet. App. 193 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, on remand, further development to obtain the Veteran's complete SSA record, is warranted.

Additionally, the Board notes that a remand is necessary to obtain any outstanding VA treatment records.  The Veteran was receiving ongoing treatment at the VA for her mental health condition.  The claims file only contains VA treatment records through March 2011.  Because it appears that there may be outstanding VA medical records after March 2011 that may contain information pertinent to her claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1) Request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

2) Additionally, the RO should obtain any of the Veteran's outstanding VA treatment records from March 2011 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  

3) Following the completion of the foregoing, the RO should readjudicate the Veteran's claims.  The RO should then provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



